DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/19/2020 have been fully considered but they are not fully persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, applicant alleges that the reference voltage generator circuitry 144 of Mattos is not the voltage generator of claim 1 because the reference voltage generator circuitry 144 is not configured to produce an output test voltage for delivery to any external device, much less via a test voltage path, the examiner respectfully disagrees with applicant position. 
The prior art clearly shows that the elements in figures 3 and 1 are separate devices, therefore when considering a particular device each other device is external to it. In addition the prior art clearly states that the method may be performed by a testing device, which may be the electrical device 812 in one embodiment that is also considered an external device. 
In regards to test voltage path the prior art is clear that  CC 801 Fig. 8 that is used communicates with the CCG controller 830. This communication line is also used to communicate with device 812. In addition in the case of Figs. 1 and 3 test paths are cited and shown. 
Further applicants additional arguments with regards to claims 18 and 20 do not reflect the spirit and breath of the claims as currently drafted. In order to expedite the prosecution of this application, the examiner recommends the applicant to amend the claims by including structural components that are different from the prior art applied in order to distinguish the claim invention from the prior art of record 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 18-23, 26 and 27 are rejected under 35 U.S.C. 102a(2) as being anticipated by Mattos (U.S. 2017/0331270).
Regarding claim 18, Mattos teaches, a device, comprising:	(Fig. 8) an interface for connection to a power adapter; and	(Fig  8: 810) a voltage generator coupled to the interface, wherein the voltage generator is configured to: (Fig 3: 144; trigger voltage) receive a test voltage from the power adapter over the interface(trigger voltage), using the test voltage, produce a return voltage (Vref_sel para 0027 … the comparator 150 and may select the reference voltage signal from a plurality of reference voltages according to a reference voltage selector (Vref_sel) signal received from a communication channel of an electrical component such as from a configuration channel of a USB connector device…), and provide the return voltage to the power adapter over the interface.	( para 0019 The reference voltage generator circuit may select the reference voltage signal from a plurality of reference voltages according to a reference voltage selector signal received from a configuration channel of a USB (or other type of) connector device.)
Regarding claim 20, Mattos teaches wherein the external device further comprises circuitry configured to implement a power negotiation protocol. (para 0059 Power Delivery (PD) standards, and is made by Cypress Semiconductor of San Jose, Calif. )
Regarding claim 21, Mattos teaches wherein the power negotiation protocol is a universal serial bus (USB) power delivery protocol. (para 0059 Power Delivery (PD) standards, and is made by Cypress Semiconductor of San Jose, Calif. )
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim Rejections - 35 USC § 103
Claims 19, 24, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Mattos.
Regarding claim 22, Mattos teaches a method, comprising:	(Fig. 8 and para 0067-0068) in a power adapter, generating an output test voltage from an input voltage, the output test voltage for delivery to an external device; (trigger voltage) the power adapter providing the output test voltage to the external device; after providing the output test voltage to the external device (see para 0067-0068 … The method may be performed by a testing device, which may be the electrical device 812 in one embodiment…) the power adapter receiving a return voltage from the external device; (Vref_sel para 0027 … the comparator 150 and may select the reference voltage signal from a plurality of reference voltages according to a reference voltage selector (Vref_sel)  signal received from a communication channel of an electrical component such as from a configuration channel of a USB connector device… and para 0060-0061 and  0067  a voltage generator circuit selecting the reference voltage signal from a plurality of reference voltages according to a reference voltage selector signal received from a configuration channel of a USB connector device or other type of electrical connector (916)); the power adapter providing a source voltage to the external device only if the return voltage matches a reference voltage (para 0022  continuous mode, the reference to the comparator, Vref, may be fixed at all times {if the Vref is not same power will not flow}).	
However, Mattos does not disclose the power adapter directly comparing the return voltage to a reference voltage. 
However, such a modification alone, in light of the skill of an ordinary artisan in the field would not be considered novel nor inventive as this would be considered common within the art. Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mattos by having 
Regarding claim 23, Mattos teaches wherein providing the source voltage to the external device comprises closing a switch between an input voltage line and a source voltage line in the adapter.  (Fig. 6: 824A and 824B operation of switches )
Regarding claim 26, Mattos teaches wherein the power adapter providing the source voltage to the external device if the return voltage matches the reference voltage comprises:	(para 0022) determining whether the return voltage is within a specified range characterized by a non-zero lower voltage limit (Vrefin_low) and non-zero upper voltage limit (Vrefin_high), wherein the reference voltage is within the specific range, and providing the source voltage to the external device if the return voltage is within the specified range (para 0057-0062  vrefin_low and vrefin_high).
Regarding claim 27, Mattos teaches in the external device, generating the return voltage using the output test voltage; and the external device providing the return voltage to the power adapter (Vref_sel para 0027 … the comparator 150 and may select the reference voltage signal from a plurality of reference voltages according to a reference voltage selector (Vref_sel) signal received from a communication channel of an electrical component such as from a configuration channel of a USB connector device...)
Regarding claims 19, 24 and 28, Mattos teaches the system of claim 1, 14, and 22 yet does not disclose wherein the voltage generator comprises a resistor network, a voltage divider, or a voltage regulator.
However, Mattos in an alternative embodiment teaches the voltage generator comprises a resistor network, a voltage divider, or a voltage regulator.(Fig 4) 

Regarding claims 25 and 29, Mattos teaches the method of claim 22 yet does not disclose wherein the test voltage path comprises a first sideband use (SBU) pin of a Type-C universal serial bus (USB) connector, and the return voltage path comprises a second SBU pin of the Type-C USB connector.	
However, Mattos in para 0059 does state the use of Type-C USB connector and its known industry standard architecture hence such a modification would be considered obvious within the field, since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892.
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as 
Therefore, in order to expedite the prosecution of this application, the examiner recommends the applicant to amend the claims by including structural components that are different from the prior art applied in order to distinguish the claim invention from the prior art of record.
Note to Applicant Regarding Claim Interpretation: the words "configured to," "for," and " adapted to" in an apparatus claim, as recited in his case, is often indicative of intended use/functional language and does not require that reference explicitly teach the intended use of the element. A recitation of intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, hence it meets the claim. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.O/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836